Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2022

                                       No. 04-21-00528-CV

                                   INTEREST OF G.K.B., JR.,

                   From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00020
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was due on January 18, 2022, but has not been filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before February 17,
2022. If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for
an abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a
right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex.
2003) (holding that this right to counsel includes the right to effective counsel).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court